The W. L. Maxson Corporation v. Commissioner.The W. v. CommissionerDocket No. 32817.United States Tax Court1953 Tax Ct. Memo LEXIS 398; 12 T.C.M. (CCH) 40; T.C.M. (RIA) 53021; January 26, 1953*398  Fred R. Tansill, Esq., for the petitioner. Ellyne E. Strickland, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: All of the facts have been stipulated. This case raises no issue that was not also present in Lewyt Corporation, 18 T.C. 1245">18 T.C. 1245. We recognize that the Court of Claims in a 3-2 decision has more recently taken a different view of the basic question in Olympic Radio and Television Inc. v. United States, 104 Fed. Supp. 109. However, the Lewyt case represents the law in this Court, and the present case must be disposed of in like manner. Decision will be entered under Rule 50.